                    Case 1:15-cr-00174-LGS Document 448 Filed 06/17/20 Page 1 of 1


                                                                 U.S. Department of Justice

                                                                 United States Attorney
                                                                 Southern District of New York


                                                                 The Silvio J. Mollo Building
                                                                 One Saint Andrew’s Plaza
                                                                 New York, New York 10007


                                                                 June 15, 2020


          Via ECF
          The Honorable Lorna G. Schofield
          United States District Judge
          Southern District of New York
          40 Foley Square, Courtroom 1106
          New York, New York 10007

                  Re:     United States v. Ludwig Criss Zelaya Romero, et ano., S1 15 Cr. 174 (LGS)

          Dear Judge Schofield:

                  The Government writes in response to the Court’s order, dated May 7, 2020, that the
          Government and defense counsel for Ludwig Criss Zelaya Romero and Juan Manuel Avila Meza
          provide proposed dates for rescheduling the Fatico hearing in this case. See dkt. no. 440. The
          parties have conferred and respectfully request that the Court reschedule the Fatico hearing for the
          week of October 5, 2020. Defense counsel for Ludwig Criss Zelaya Romero and Juan Manuel
          Avila Meza further have both informed the Government that they waive their clients’ appearances
          at the conference scheduled for June 18, 2020 in the above-captioned matter.

The Court adopts the parties' proposed schedule as follows:
A Fatico hearing as to Defendants Zelaya Romero and              Respectfully submitted,
Avila Meza shall occur on October 5, 2020, at 10:30 a.m.
The hearing shall continue on October 6, 2020, at 10:30          GEOFFREY S. BERMAN
a.m., as necessary. The telephone conference currently           United States Attorney
scheduled for June 18, 2020 is canceled. The Clerk of the
Court is directed to terminate the letter motion at docket By:    /s/
number 447.                                                      Amanda L. Houle / Matthew J. Laroche /
                                                                 Jason A. Richman / Elinor L. Tarlow
                                                                 Assistant United States Attorneys
Dated: June 16, 2020
                                                                 (212) 637- 2194 / 2420 / 2589 / 1036
New York, New York
                                                                 cc: Defense Counsel (via ECF)
